Citation Nr: 1646143	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  06-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2010.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in conjunction with his increased rating claim and good cause for his failure to report has not been shown.


CONCLUSION OF LAW

The claim for entitlement to a TDIU is denied as a matter of law.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in September 2004 and May 2006.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  Additional VA treatment records dated from May 2004 to April 2012 were added to the appellate record and were considered in a January 2016 supplemental statement of the case (SSOC).  There is no evidence of any additional existing pertinent records.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2015).  

When a veteran misses a scheduled examination in conjunction with a claim for increased compensation, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2015).

The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Under the facts in this case, the Veteran's request for a TDIU is an increased rating claim for VA purposes.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007).

The Veteran's TDIU appeal was remanded by the Board in July 2010.  The Board specifically determined that the existing evidence of recorded prevented it from making a decision on the TDIU claim.  The RO was thereby ordered to schedule the Veteran for an appropriate examination or examinations to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.  See Floore v. Shinseki, 26 Vet. App. 376 (2013).  Subsequent VA records show the Board's July 2010 correspondence including a copy of the remand sent to the Veteran was returned as undeliverable and that in August 2010 the Board requested that the RO take action to obtain a correct address and mail the correspondence to him with any necessary explanation.  There is no additional correspondence nor returned mail as to this matter in the available record. 

VA correspondence dated in December 2014 sent to the Veteran at an address different from the July 2010 Board correspondence and shown by current VA records as his address of record notified him that a VA medical facility had been requested to schedule him for an examination in connection with his claim.  He was specifically notified that "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied."  A January 2016 SSOC sent to the Veteran at his address of record noted that the appeal had been remanded by the Board in July 2010 and that VA records showed he had failed to report for multiple VA examinations scheduled in December 2014.  It was further noted that good cause had not been shown for his failure to attend these examinations and that there was no indication in the available evidence that he was unable to work due to his service-connected disabilities.  

In an October 2016 post-remand brief the Veteran's representative, in essence, acknowledged that he had failed to report for VA examinations in December 2014.  It was noted, without specific identification or additional explanation, that "[t]he mail was returned to the VA as the veteran's (sic) address was not current."

Having reviewed the record, including additional VA treatment records added to the Veteran's electronic record in December 2015, the Board still finds that the evidence of record is insufficient to properly evaluate the Veteran's service-connected disability.  Those records are, in essence, cumulative of the treatment records previously considered and include no evidence of any VA treatment since April 2012.  The previous VA examinations of record have not adequately assessed the occupational effects of the Veteran's service-connected disabilities.  It is significant to note that the August 2006 VA audiology examination did not describe the functional effects of the Veteran's hearing loss and tinnitus.  A September 2006 VA knee examination noted that the Veteran was not working due to lower back pain and bilateral knee pain; however, only the right knee is service-connected and no opinion was provided regarding whether a right knee disability is of such severity as to prevent him for obtaining and maintaining employment.  Although a September 2006 VA spine examination suggested that the Veteran was not participating in recreational activities and driving due to his neuro-psychiatric depression, a July 2006 VA mental disorders examination found the Veteran's psychological disability resulted in only a moderate impairment in his social and occupational functioning and provided a Global Assessment of Functioning (GAF) score of 60.  An April 2009 VA treatment report noted a GAF score of 50, without indication as to the degree of impairment due to the service-connected disability.  

Based upon a review of the evidence of record, the Board finds there is insufficient medical evidence for an adequate adjudication of the issue on appeal.  There is also no probative evidence that any correspondence sent to the Veteran at his identified address of record subsequent to July 2010 was returned as undeliverable.  As the Veteran has provided no explanation for his failure to report for examination, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the increased rating claim on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


